DETAILED ACTION
	It is noted that this application has been transferred to Examiner Joseph G. Dauner of Art Unit 1634. Please direct all future correspondences to Examiner Dauner. Contact information for Examiner Dauner is provided at the end of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 8/3/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/9/2022 listed below have been reconsidered as indicated.
a)	The objection to the specification is withdrawn in view of the amendments to the specification.

b)	Any objections and rejections of claims 2 and 7-9 are rendered moot by the cancellation of the claims and are withdrawn as such.

c)	The rejections of: claim(s) 1, 3-4 and 10-20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rigatti (US 20130281306 A1); claim(s) 1,3-4 and 10-20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rigatti (US 20130281306 A1); and claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Rigatti (US 20130281306 A1) in view of Quake (US 20020025529 A1), are each withdrawn in view of the amendments to the claims.

d)	The provisional rejections of: the claims on the ground of non-statutory double patenting as being unpatentable over claims 170-189 of co-pending Application No. 17/032,023; and the claims on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 7, 23-27, 29-32, 35-40, 46 and 53 of co-pending Application No. 16/358,185, are withdrawn upon further review of the instant and co-pending claim sets.

e)	The rejections of the claims on the ground of non-statutory double patenting as being unpatentable over claims 77, 79-99 and 101-110 of Application No. 16/683,841 allowed on 01/20/2022 as issued patent 11,326,207 are withdrawn upon further review of the instant and patented claim sets.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The drawings are objected to because Fig. 3 discloses not only SEQ ID NO: 1, but also a sequence along the x-axis. The sequence is disclosed as “ACATX…ACAT”. The sequence should be identified either in the figure itself or in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Fig. 3 discloses two sequences, SEQ ID NO: 1 and an identified sequence along the x-axis.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following rejection has been maintained.
	Regarding claim 19, the claim describes labeled nucleotides of the first reaction mixture being detectable at a “substantially” same frequency. It is unclear what is encompassed by “substantially”. For example, are the labels or detection limited in a certain way to achieve this limitation? It is unclear what amount of difference in frequencies is permitted by the claim.
	The following are new rejections necessitated by the amendments to the claims.
	Regarding claim 24, the claim recites a result of the method of claim 1. It is unclear what, if any, additional elements and/or steps are required by the method of claim 1 in order to achieve the result set forth in claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Crnogorac (US 2017/0044601 A1).
The rejection of claim 10 is further evidenced by Kawabe (JP 2012090546; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Regarding claim 1, Crnogorac teaches methods of synchronizing templates during a sequencing by synthesis assay.
Crnogorac teaches providing a plurality of target nucleic acids immobilized to a solid support (para. 13). The target nucleic acids, which are templates for sequencing, are clones (para. 61), and thus are identical to one another.
Crnogorac teaches contacting the immobilized target nucleic acids with a reaction mixture having one or more canonical labeled nucleotides under conditions such that a nucleotide is incorporated into a sequence, i.e. a primer, hybridized to the target nucleic acids (para. 13), as part of a sequencing round. Crnogorac teaches only a subset of hybridized sequences have a nucleotide incorporated (para. 46), leading to dephasing between the plurality of identical sequencing templates.
Crnogorac teaches contacting the immobilized target nucleic acids with a reaction mixture having one or more native canonical nucleotides under conditions such that a nucleotide is incorporated into a sequence hybridized to the target nucleic acids that did not incorporate a labeled nucleotide (para. 13). Native canonical nucleotides are not labeled.
No intervening nucleotides are provided and/or incorporated between the first and second reaction mixtures.
Crnogorac teaches determining the sequence of the immobilized nucleic acids (para. 13), which one of ordinary skill recognizes inherently comprises detecting signals from the labeled nucleotides incorporated into the hybridized sequence.
It is noted that while Crnogorac teaches embodiments in which multiple sequencing rounds are followed by multiple synchronizing rounds, such methods are encompassed by the full scope of the claims. The process of preforming the last sequencing round and performing the first synchronizing round is captured by the full scope of the claim.
Regarding claim 5, Crnogorac teaches the first plurality of nucleotides is a mixture of labeled and unlabeled nucleotides (para. 84).
Regarding claim 10, Crnogorac teaches incorporating modified or labeled nucleotides as part of the first reaction mixture and native nucleotides as part of the second reaction mixture as described above. It is well-known that modified nucleotides inherently have a slower incorporation or reaction rate than native as evidenced by Kawabe. The incorporation rate of nucleotides having no label group by the nucleic acid polymerase should be higher than the incorporation rate of nucleotides having a label group. For example, the incorporation rate of a nucleotide having a fluorescent label group by a nucleic acid polymerase is 2 or 3 bases in 10 minutes, whereas the uptake rate by a nucleic acid polymerase such as a nucleotide having no fluorescent label group may reach 60k to 90k times. See text within “Nucleic acid synthesis system for purification” section, page 5 of translated copy.
Regarding claim 11, Crnogorac teaches the first reaction mixture has one or more labeled nucleotides (para. 13). Thus, Crnogorac teaches an embodiment in which the first reaction mixture only has a single labeled nucleotide. See also, para. 82, describing sequentially contacting a hybridization complex with one labeled nucleotide.
Regarding claim 12, Crnogorac teaches a combination of all four labeled nucleotides in a reaction mixture (para. 83), in which there are at least two different nucleotides that are different from a third nucleotide in the reaction mixture.
Regarding claims 13 and 23, Crnogorac teaches the second reaction mixture is up to three different native nucleotides (para. 13). In embodiments of Crnogorac in which three nucleotides are used in the second reaction mixture, there are at least two canonical nucleotides that are different from each other and that are also different from a “fourth” canonical nucleotide in the reaction mixture. For example, dATP and dCTP are different from one another and also different from dGTP.
While claim 13 refers to a “fourth plurality”, the claim is not interpreted as requiring four pluralities. The reference of a “fourth” plurality is simply used to distinguish it from other pluralities utilized in the claimed methods.
Regarding claim 14, Crnogorac teaches the incorporation of nucleotides or extension of the hybridized sequence uses a DNA polymerase (para. 13). Thus, the reaction mixtures include a polymerase.
Regarding claim 15, Crnogorac teaches the plurality of nucleic acid molecules is immobilized at the detection area via probes that may be extended, i.e. primers (para. 95).
Regarding claims 16 and 17, Crnogorac teaches the plurality of nucleic acid molecules is on a bead on a surface (para. 61, 66, 74, 86 and 92).
Regarding claim 18, Crnogorac teaches signals detected are optical signals from fluorescent labels (para. 87-88).
Regarding claim 19, Crnogorac teaches the first reaction mixture has one or more labeled nucleotides (para. 13). Thus, Crnogorac teaches an embodiment in which signals from the first reaction mixture are detected at a substantially same frequency. See also, para. 82, describing sequentially contacting a hybridization complex with one labeled nucleotide.
Regarding claim 21, Crnogorac teaches the nucleotides of the first reaction mixture are labeled as described above and the labels are dyes (para. 87 and 88).
Regarding claim 22, Crnogorac teaches the first reaction mixture has one or more labeled nucleotides (para. 13). Thus, Crnogorac teaches an embodiment in which the first reaction mixture has three labeled canonical nucleotides.
Regarding claim 24, Crnogorac teaches that after rounds of sequencing that less than 50% of sequencing constructs have first nucleotides incorporated at a given position, i.e. not all the constructs are synchronized for a particular position. See para. 46.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crnogorac (US 2017/0044601 A1).
Regarding claim 1, Crnogorac teaches methods of synchronizing templates during a sequencing by synthesis assay.
Crnogorac teaches providing a plurality of target nucleic acids immobilized to a solid support (para. 13). The target nucleic acids, which are templates for sequencing, are clones (para. 61), and thus are identical to one another.
Crnogorac teaches contacting the immobilized target nucleic acids with a reaction mixture having one or more canonical labeled nucleotides under conditions such that a nucleotide is incorporated into a sequence, i.e. a primer, hybridized to the target nucleic acids (para. 13), as part of a sequencing round. Crnogorac teaches only a subset of hybridized sequences have a nucleotide incorporated (para. 46), leading to dephasing between the plurality of identical sequencing templates.
Crnogorac teaches contacting the immobilized target nucleic acids with a reaction mixture having one or more native canonical nucleotides under conditions such that a nucleotide is incorporated into a sequence hybridized to the target nucleic acids that did not incorporate a labeled nucleotide (para. 13). Native canonical nucleotides are not labeled.
No intervening nucleotides are provided and/or incorporated between the first and second reaction mixtures.
Crnogorac teaches determining the sequence of the immobilized nucleic acids (para. 13), which one of ordinary skill recognizes inherently comprises detecting signals from the labeled nucleotides incorporated into the hybridized sequence.
It is noted that while Crnogorac teaches embodiments in which multiple sequencing rounds are followed by multiple synchronizing rounds, such methods are encompassed by the full scope of the claims. The process of preforming the last sequencing round and performing the first synchronizing round is captured by the full scope of the claim.
Regarding claims 3 and 4, Crnogorac does not specifically teach when signals for sequencing are detected.
However, sequencing by synthesis is well-known as demonstrated by Crnogorac and one would recognize that signals may be detected either before or after the synchronizing steps of Crnogorac. The nucleotides of the synchronizing steps are not labeled; thus, the detection of the incorporated labeled nucleotides would not be impacted by the presence of incorporated synchronizing nucleotides.
Regarding claim 20, Crnogorac teaches washing steps to remove sets of synchronizing nucleotides (para. 13, 14 and 15).
It would have been prima facie obvious to the ordinary artisan to have included wash step between the addition of the sequencing labeled nucleotides and the unlabeled synchronizing nucleotides.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crnogorac (US 2017/0044601 A1) in view of Quake (US 2002/0025529 A1; previously cited).
Regarding claim 1, Crnogorac teaches methods of synchronizing templates during a sequencing by synthesis assay.
Crnogorac teaches providing a plurality of target nucleic acids immobilized to a solid support (para. 13). The target nucleic acids, which are templates for sequencing, are clones (para. 61), and thus are identical to one another.
Crnogorac teaches contacting the immobilized target nucleic acids with a reaction mixture having one or more canonical labeled nucleotides under conditions such that a nucleotide is incorporated into a sequence, i.e. a primer, hybridized to the target nucleic acids (para. 13), as part of a sequencing round. Crnogorac teaches only a subset of hybridized sequences have a nucleotide incorporated (para. 46), leading to dephasing between the plurality of identical sequencing templates.
Crnogorac teaches contacting the immobilized target nucleic acids with a reaction mixture having one or more native canonical nucleotides under conditions such that a nucleotide is incorporated into a sequence hybridized to the target nucleic acids that did not incorporate a labeled nucleotide (para. 13). Native canonical nucleotides are not labeled.
No intervening nucleotides are provided and/or incorporated between the first and second reaction mixtures.
Crnogorac teaches determining the sequence of the immobilized nucleic acids (para. 13), which one of ordinary skill recognizes inherently comprises detecting signals from the labeled nucleotides incorporated into the hybridized sequence.
It is noted that while Crnogorac teaches embodiments in which multiple sequencing rounds are followed by multiple synchronizing rounds, such methods are encompassed by the full scope of the claims. The process of preforming the last sequencing round and performing the first synchronizing round is captured by the full scope of the claim.
Crnogorac does not specifically teach the elements of claim 6.
Regarding claim 6, Quake teaches methods for analyzing polynucleotide sequences where a combination of labeled and non-labeled nucleotides can be used, e.g., for fluorescently labeled nucleotides, the percentage of labeled nucleotides can be less than 5% of the total labeled and unlabeled nucleotides for each type of the nucleotides. See paragraph 179.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Crnogorac with the teaching of Quake to label less than 5% of the monomers in reagent A. One would be motivated to perform the suggested modification, as suggested by Quake, because when there are multiple copies of each template molecule immobilized on a substrate, a small percentage of labeled nucleotides is sufficient for detection. See paragraph 179. The suggested modification possesses a reasonable expectancy of success as it simply substitutes one set of labeled nucleotides with another set of labeled nucleotides. Furthermore, because labeled nucleotides do not incorporate as efficient as native nucleotides, the use of a low number of labeled nucleotides always for more efficient incorporation.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634